


110 HRES 969 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 969
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Shays (for
			 himself and Ms. Herseth Sandlin)
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that all employers give veterans a holiday on Veteran’s Day in
		  honor of their service to our country.
	
	
		Whereas veterans of the United States Armed Forces have
			 served our country with honor and at great personal sacrifice;
		Whereas according to the latest Census figures there are
			 26,400,000 veterans living in the United States;
		Whereas we are all grateful to the men and women who have
			 served and are serving in our Armed Forces;
		Whereas Veterans Day is observed on November 11 each year,
			 which was originally called Armistice Day to celebrate the conclusion of
			 hostilities in World War I;
		Whereas President Dwight Eisenhower stated in his
			 Proclamation to establish Veterans Day, In order to insure proper and
			 widespread observance of this anniversary, all veterans, all veterans'
			 organizations, and the entire citizenry will wish to join hands in the common
			 purpose; and
		Whereas Veterans Day is a Federal holiday and all 50
			 states have declared it a State holiday: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that all employers should give veterans a holiday in honor of
			 their service to our country and so that they may participate in appropriate
			 ceremonies on Veterans Day.
		
